DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure(s) 1-10 is/are not properly labeled.  See 37 CFR 1.84(u)(1).  Note the required use of “FIG.”, not “Figure”.
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1-10.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The lines, numbers and lettering are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 6, 7-1 – 7-28, and 10.  See 37 CFR 1.84(l) and (q).
The margins are not of proper size in Figure(s) 1-10.  See 37 CFR 1.84(g).
Each panel needs to be individually labeled, e.g., FIG. 7A, 7B, 7C,… 7BB, and 9A – 9D.  See 37 CFR 1.84(u)(1) and (2),
In Figure(s) 7-1 – 7-28 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).
The numbering of the sheets of drawings bearing FIG(s). 1-10 is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).

Claims 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite with respect to what constitutes the metes and bounds of a “health status in a subject”.  In support of this position attention is directed to page 20, lines 8-9, of the disclosure.  As stated therein:
Preferably, the change of the health status according to the first and the second aspect of the invention is an improvement or a worsening of the health status.  (Emphasis added)

While it is clear as to what applicant “preferably” wishes the health status to be, it is unclear as to what other, less- or non-preferable health status/statuses are encompassed by the claims.
It is not clear as to whether an increase in expression level of SEQ ID NO: 5, and/or SEQ ID NO: 29, is an improvement or a worsening in health status of the “human subject”.
Claims 14, 15, 17, and 18, which depend from claim 10, fail to overcome this issue and are similarly rejected.

Claims 10, 14, 17, and 18 are deemed to be incomplete as the claimed method does not require that any difference in expression of SEQ ID NO. 5 and/or SEQ ID NO. 29 is statistically significant.  As a result, the claimed method is deemed to encompass detecting/determining any change in health status in the subject where differences in levels of expression are not statistically significant.  Attention is also directed to page 19, lines 14-15, wherein applicant teaches:
Preferably, the threshold for diagnosing a change of the health status is set at 3 standard deviations, preferably is set at 5 standard deviations, more preferably is set at 7 standard deviations.

Response to argument
Applicant’s representative, at page 7 of the response of 19 July 2021, hereinafter the response, traverses the rejection of the claim as it relates to the differences in the expression levels being statistically significant.  As stated therein:
Secondly, it is not understood why the Examiner questions whether the difference between the expression level of SEQ ID NO:5 or 29 and its corresponding reference expression level needs to be statistically significant.

The above argument has been considered and has not been found persuasive as it is possible for the difference be every so slight, that it is the result of sensing error on the part of the device, and/or human error, and that the difference/change in expression is effectively meaningless.  The need to be assured that the difference in expression, if there is any, is actual and real is reflected in the teachings of applicant.    In support of this position attention it is directed to page 19, lines 14-15, of the disclosure wherein applicant teaches:
Preferably, the threshold for diagnosing a change of the health status is set at 3 standard deviations, preferably is set at 5 standard deviations, more preferably is set at 7 standard deviations.

In view of the above analysis, and in the absence of convincing evidence to the contrary, the rejection is maintained.

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. In a

Additionally, attention is directed to Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
The Court stated in MacKay Co. v. Radio Corp., 306 U.S. 86, 94, 40 USPQ 199, 202, that “While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.” That statement followed the long-standing rule that “An idea of itself is not patentable.” Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 507. “A principle, in the abstract, is a fundamental truth; an original cause; a motive; and these cannot be patented, as no one can claim in either of them an exclusive right.” LeRoy v. Tatham, 14 How. 156, 175.  Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.


Claims 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a process.  More specifically, the claims are to a “method for assessing the health status in a human subject”.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon?

In the present case, the claim(s) is/are directed to both an abstract idea and a natural phenomena. As seen in claim 10, one is required to isolate “total RNA from erythrocytes, leukocytes, and thrombocytes obtained from whole blood taken from the [human] subject”. The aspect of there being RNA in blood cells, and that blood comprises such cells, are 
The RNA having nucleotide sequences of SEQ ID NO. 5 and SEQ ID NO. 29 are also deemed to be a natural phenomenon as they occur in Homo sapiens.
 
In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?

In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application.  
As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as seen at page 32 of the disclosure, in “Example 2”, applicant employed commercially-available kits to isolate the RNA. As stated therein:
The isolation of total RNA, including the small RNA (miRNA-fraction) was performed by use of the miRNeasy Mini Kit (Qiagen GmbH, Hilden, Germany).
For quality control of the total RNA, 1 pi of total RNA was applied on Agilent's Bioanalyzer, selecting either Agilent's nano- or pico- RNA Chip depending on RNA concentration determined by NanoDrop measurement.

In Example 3, at page 32, applicant teaches the use of commercially-available chips, analyzers, and software. As stated therein:
 The total RNA-samples including the miRNA-fraction (obtained by protocol Example 2) were analyzed employing microarray hybridization on the Geniom Realtime Analyzer 

Attention is also directed to page 7, lines 25-30, of the original disclosure.  As asserted to therein:
The expression profile may be generated by any convenient means, e.g. nucleic acid hybridization (e.g. to a microarray), nucleic acid amplification (PCR, RTPCR, qRT-PCR, high-throughput RT-PCR), ELISA for quantitation, next generation sequencing ( e.g. ABI SOLID, Illumina Genome Analyzer, Roche/454 GS FLX), flow cytometry ( e.g.
LUMINEX, Milipore Guava) and the like, that allow the analysis of miRNA expression profile in a subject and comparison between samples. (Emphasis added)

Attention is also directed to page 8, lines 7-12 of the original disclosure.  As admitted to therein:
Herein, all steps or transformations required to bring the blood cell sample into a form which allows to record the expression profile by any convenient means (e.g. nucleic acid hybridisation, nucleic acid amplification, polymerase extension, mass spectroscopy, flow cytometry, sequencing, next-generation-sequencing) and which are known to the person skilled in the art, are included, e.g. cell-lysis, RNA-isolation, RNA-labeling, polymerase extension of RNA, ligation of RNA reverse-transcription into cDNA, amplification of the cDNA, labelling of cDNA, etc. (Emphasis added)

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Response to argument
Applicant’s representative, at page 8 of the response, asserts:

Even assuming that the Examiner is correct that any correlation between the expression level of pertinent nucleotide sequence (e.g., SEQ ID NO:5 or 29) and a test subject’s 

The above argument has been considered and has not been found persuasive.  In support of this position attention is directed to page 12 of the disclosure.  As seen therein, applicant admits that methods and means used for blood collection, RNA extraction, and determination of expression profile are all well known.  As stated therein:
Preferably, the total RNA, including the miRNA fraction, or the miRNA-fraction is isolated from said blood cells present within said blood cell samples. Kits for isolation of total RNA including the miRNA fraction or kits for isolation of the miRNA-fraction are well known to those skilled in the art, e.g. miRNeasy-kit (Qiagen, Hilden, Germany), Paris-kit (Life Technologies, Weiterstadt, Germany)…   The determination of the expression profile may be by any convenient means for determining miRNAs or miRNA profiles. A variety of techniques are well known to those skilled in the art, e.g. nucleic acid hybridisation, nucleic acid amplification, sequencing, mass spectroscopy, flow cytometry based techniques or combinations thereof.  (Emphasis added)

In view of the admissions of applicant, it is quite clear that kits for the isolation of total RNA from blood cell samples was “well known to those of skill in the art”, as are the “variety of techniques” used to determining miRNA profiles. 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Bradley L. Sisson/Primary Examiner, Art Unit 1634